DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species B drawn to a battery that requires the second protruding portion to protrude beyond the second electrolyte portion toward a side on which the first counter-electrode layer is disposed in the reply filed on 15 November 2021 is acknowledged.
Claims 11 and 13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species that requires the second protruding portion to protrude beyond the third electrolyte portion on which the third electrode layer is disposed, there being no allowable generic or linking claim.

Relevant Prior Art
The examiner notes the following relevant prior art to subject matter disclosed, but is not relied upon in the rejections of this Office Action: Aamodt et al (US 2007/0254210 A1).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10, 12, and 14-17 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 1 recites the limitation “counter-electrode” or “counter electrode” in which the meaning of this term is indefinite as it may have various meanings within the art. The examiner suggests adding limitation(s) in regards to the counter-electrode that explains what qualifies, or what the requirements are, for any electrode to be deemed a counter-electrode in the art. Additionally, because claims 2-10, 12, and 14-17 either directly or indirectly depend on claim 1, this 112(b) rejection also applies to these dependent claims. Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 10, 12, and 14-16 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ho et al (KR 2015/0000251 A). Hereinafter referred to as Ho.
Regarding claim 1, Ho discloses a battery (“lithium battery” [0019]) comprising:
a first insulator (“separator” [0021], 30 Fig. 4);
a first electrode layer (“positive electrode plate” [0021], 10 Fig. 4 located at the top of the stack);
a second electrode layer (“positive electrode plate” [0021], 10 Fig. 4 located below “20” of the stack); and
a first counter-electrode layer (“negative electrode plate” [0021], 20 Fig. 4 located immediately below the positive electrode plate 10 that is at the top of the stack), 
wherein the first counter-electrode layer is a counter electrode for the first electrode layer and the second electrode layer ([0021] where “positive” and “negative” charges of the electrode plates are opposite of each other), 

    PNG
    media_image1.png
    560
    1068
    media_image1.png
    Greyscale

wherein the first insulator includes 
a first electrolyte portion (portion of separator 30 as labelled in copy of Fig. 6 above), 

a first bent portion (portion of separator 30 as labelled in copy of Fig. 6 above),
wherein the first bent portion is positioned between the first electrolyte portion and the second electrolyte portion (this arrangement is represented in the copy of Fig. 6 above), 
wherein the first electrode layer is disposed in contact with the first electrolyte portion with the first electrolyte portion and the second electrolyte portion (“the plurality of positive electrode plates 10 and the negative electrode plates 20 are stacked with the separator 30 interposed therebetween… Extra separators are located on both sides of the plate” [0028] where Fig. 6 indicates that the stacking of the electrode plates and the separator involve contact between the positive electrode plate 10 at the top of the stack and the portion of separator 30 that is on the top of the stack), 
wherein the first counter-electrode layer is disposed in contact with a first surface of the second electrolyte portion ([0028] as in the limitation above, and copy of Fig. 6 above where the first surface of the second electrolyte portion is the top surface of the second electrolyte portion that is immediately below the first negative electrode plate 20 from the top of the stack, and is in contact with the first negative electrode plate 20 from the top of the stack), 
wherein the second electrode layer is disposed in contact with a second surface of the second electrolyte portion ([0028] as in the limitation above, and copy of Fig. 6 above where the second surface of the second electrolyte portion is the bottom surface of the second electrolyte portion that is immediately above the first negative electrode plate 20 from the top of the stack, and is in contact with the first negative electrode plate 20 from the top of the stack), and


    PNG
    media_image2.png
    507
    927
    media_image2.png
    Greyscale

Regarding claim 2, Ho discloses all of the limitations for the battery as set forth in claim 1 above, and
wherein the first bent portion includes a first protruding portion (as indicated in copy of Fig. 7 above) that protrudes beyond the second electrolyte portion toward a side on which the second electrode layer is disposed (the first protruding portion of the separator 30 in copy of Fig. 
Regarding claim 4, Ho discloses all of the limitations for the battery as set forth in claim 1 above, and
wherein the first insulator includes
a third electrolyte portion (as indicated in copy of Fig. 6 below), and
a second bent portion (as indicated in copy of Fig. 6 below),
wherein the second bent portion is positioned between the second electrolyte and the third electrolyte portion (copy of Fig. 6 below shows the second bent portion arranged in between the second and the third electrolyte portions), and
wherein the first insulator is bent at the second bent portion (copy of Fig. 6 below shows that the separator 30 is bent at the portion that is indicated as the second bent portion after “positioning separator 30… as a fixed separator 30 of the zigzag shape” [0024]), and thereby the second electrolyte portion and the third electrolyte portion are positioned facing each other (copy of Fig. 6 below where separator 30 is fixed in the zig-zag shape where the second and third electrolyte portions are stacked in the same direction that arrange the electrolyte portions to face in the same direction).

    PNG
    media_image3.png
    560
    1087
    media_image3.png
    Greyscale

Regarding claim 5, Ho discloses all of the limitations for the battery as set forth in claim 4 above, and
wherein the first bent portion includes a first protruding portion (indicated in Fig. 7 as in the copy of the figure below) that protrudes beyond the second electrolyte portion toward a side on which the second electrode layer is disposed (the first protruding portion of the separator 30 in copy of Fig. 7 below protrudes past the second electrolyte portion after a “separator cushion forming unit 130” [0022] folds “both ends of the fixed separator 30 in opposite directions” [0022]), and
the first protruding portion protrudes to a position on which the third electrolyte portion is disposed (see further annotations of copy of Fig. 7 below – the portion of separator 30 that is indicated as the first protruding portion extends toward the indicated third electrolyte portion of separator 30).

    PNG
    media_image4.png
    507
    927
    media_image4.png
    Greyscale

Regarding claim 6, Ho discloses all of the limitations for the battery as set forth in claim 4 above, and
wherein the second bent portion includes a second protruding portion (see further annotations of copy of Fig. 7 below) that protrudes beyond the second electrolyte portion toward a side on which the first counter-electrode layer is disposed (copy of Fig. 7 below where the indicated second protruding portion of separator 30 protrudes vertically above the indicated second electrode layer and where the bottom fold of the second protruding portion extends toward the left side of the indicated first counter-electrode layer).

    PNG
    media_image5.png
    507
    927
    media_image5.png
    Greyscale

Regarding claim 7, Ho discloses all of the limitations of the battery as set forth in claim 6 above, and
wherein the second protruding portion protrudes to a position on which the first electrolyte portion is disposed (copy of Fig. 7 above where the top fold of the indicated second protruding portion extends to the bottom surface of the indicated first electrolyte portion).
Regarding claim 8, Ho discloses all of the limitations of the battery as set forth in claim 4 above, and further comprising:
a second counter-electrode layer (the negative electrode plate 20 that is indicated as the second counter-electrode layer in the copy of Fig. 6 below with further annotations),
wherein the second counter-electrode layer is a counter electrode for the first electrode layer and the second electrode layer ([0021] where “positive” and “negative” charges of the electrode plates are opposite of each other),

wherein the first insulator is bent at the second bent portion (copy of Fig. 6 below where the indicated second bent portion is positioned in this way due to the “fixed separator 30 of the zigzag shape” [0024]), and thereby the second electrode layer and the second counter-electrode layer are positioned facing each other (copy of Fig. 6 below where separator 30 is fixed in the zig-zag shape where the second and third electrolyte portions are stacked in the same direction that arrange the electrolyte portions to face in the same direction).

    PNG
    media_image6.png
    560
    1103
    media_image6.png
    Greyscale

Regarding claim 10, Ho discloses all of the limitations for the battery as set forth in claim 8 above, and further comprising:
a third electrode layer (indicated in the copy of Fig. 6 below with further annotations),


    PNG
    media_image7.png
    560
    1103
    media_image7.png
    Greyscale

Regarding claim 12, Ho discloses all of the limitations for the battery as set forth in claim 10 above, and
wherein the first insulator includes
a fourth electrolyte portion (as indicated in copy of Fig. 6 below with further annotations), and
a third bent portion (as indicated in copy of Fig. 6 below with further annotations),
wherein the third bent portion is positioned between the third electrolyte portion and the fourth electrolyte portion (copy of Fig. 6 below indicates this arrangement),
wherein the first insulator is bent at the third bent portion (as indicated in copy of Fig. 6 below with further annotations where the indicated third bent portion is positioned in this way 

    PNG
    media_image8.png
    560
    1103
    media_image8.png
    Greyscale

Regarding claim 14, Ho discloses all of the limitations for the battery as set forth in claim 12 above, and
wherein the third bent portion includes a third protruding portion (as indicated in copy of Fig. 7 below with further annotations) that protrudes beyond the third electrolyte portion toward a side on which the second counter-electrode layer is disposed (copy of Fig. 7 below where the indicated third protruding portion extends vertically above the indicated third electrolyte portion, and toward the left side of the second counter-electrode layer).

    PNG
    media_image9.png
    507
    946
    media_image9.png
    Greyscale

Regarding claim 15, Ho discloses all of the limitations for the battery as set forth in claim 14 above, and
wherein the third protruding portion protrudes to a position on which the second electrolyte portion is disposed (copy of Fig. 7 above where the third protruding portion extends toward the bottom of the indicated second electrolyte portion).
Regarding claim 16, Ho discloses all of the limitations for the battery as set forth in claim 12 above, and further comprising:
a third counter-electrode layer (as indicated in the copy of Fig. 6 below with further annotations, or the negative electrode plate 20 located at the bottom of the stack),
wherein the third counter-electrode layer is a counter electrode for the first electrode layer, the second electrode layer, and the third electrode layer ([0021] where “positive” and “negative” charges of the electrode plates are opposite of each other, and the negative charge of the third counter-electrode layer is opposite of the positive charge of the positive electrode plates 10 of indicated first, second, and third electrode layers in copy of Fig. 6 below),

wherein the first insulator is bent at the third bent portion (as indicated in copy of Fig. 6 below with further annotations where the indicated third bent portion is positioned in this way due to the “fixed separator 30 of the zigzag shape” [0024]), and thereby the third electrode layer and the third counter-electrode layer are positioned facing each other (copy of Fig. 6 below where separator 30 is fixed in the zig-zag shape where the indicated third electrode layer and third counter-electrode layer are stacked in the same direction that arrange the electrode layers to face in the same direction).

    PNG
    media_image10.png
    560
    1109
    media_image10.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 9, and 17 rejected under 35 U.S.C. 103 as being unpatentable over Ho (KR 20150000251 A) as applied to claims 1, 8 and 16 above, and further in view of Ando et al (US 6,740,454 B1). Hereinafter referred to as Ando.
Regarding claims 3, 9, and 17, Ho discloses all of the limitations for the battery as set forth in claims 1, 8, and 16 above, but does not disclose further comprising:
a first current collector, wherein the first current collector is disposed between the first electrode layer and the first counter-electrode layer and in contact with the first electrode layer and the first counter-electrode layer,
a second current collector, wherein the second current collector is disposed between the second electrode layer and the second counter-electrode layer and in contact with the second electrode layer and the second counter-electrode layer, and
a third current collector, wherein the third current collector is disposed between the third electrode layer and the third counter-electrode layer and in contact with the third electrode layer and the third counter-electrode layer.
However, Ando discloses a battery (“organic electrolytic cell” Col 9 L 33) comprising a first insulator (“separator” Col 9 L 48, 3 Figs. 4 and 6), a first electrode layer (“positive electrode” Col 9 L 45, 1 Figs. 4 and 6 located at the top of the stack), a first counter-electrode layer (“negative electrode” Col 9 L 47, 2 Figs. 4 and 6 located below the positive electrode 1 located at the top of the stack), a second electrode layer (“positive electrode” Col 9 L 45, 1 Figs. 4 and 6 located below the negative electrode 2 that corresponds to the first counter-electrode layer), a second counter-electrode layer (“negative electrode” Col 9 L 47, 2 Figs. 4 and 6 located below the positive electrode 1 corresponding to the second electrode layer), a third electrode layer (“positive electrode” Col 9 L 45, 1 Figs. 4 and 6 located below the negative electrode 2 that corresponds to the second counter-electrode layer), and a third counter-electrode layer (“negative electrode” Col 9 L 47, 2 Figs. 4 and 6 located below the positive electrode 1 corresponding to the third electrode layer). Ando teaches a first current collector (“current corrector” Col 9 L 65, 2’ 
Therefore, it would have been obvious for a person of ordinary skill in the art to add a first current collector, a second current collector, and a third current collector to the battery of Ho 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLENE BERMUDEZ whose telephone number is (571)272-0610. The examiner can normally be reached M-F generally 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303) 297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHARLENE BERMUDEZ/Examiner, Art Unit 1721                                                                                                                                                                                                        
/ALLISON BOURKE/Supervisory Patent Examiner, Art Unit 1721